Johnston, C. J.
(dissenting) : In Kansas the municipality of Kansas City, Mo., is essentially a private corporation, a nonresident of the state, and is subject to be sued in the courts of Kansas as other nonresidents and foreign corporations may be sued. It was decided in The State v. Holcomb, 85 Kan. 178, 116 Pac. 251, that when Kansas City, Mo., came into Kansas and engaged in private business it shed its sovereign functions, divested itself of its governmental character and descended to the level of a private owner. It was held to be here in its proprietary capacity and that the laws of the state applied to it the same as they did to persons' or corporations engaged in private business. Among other things it was said:
“When a state, or any of its municipalities, comes within the boundaries of another state it does not carry with it any of the attributes of sovereignty, and is subject to the laws of such other state the same as any other proprietor.” (p. 185.)
Any other proprietor found engaged in business in Kansas is subject to be sued in Kansas. (Civ. Code, § 53.) If it is carrying on a private business for profit in Kansas, as has been determined, it is subject to our laws, and our laws provide that an action may be brought against a nonresident of the state or a foreign corporation in any county of the state in which there may be property of, or debts owing to, the defehdant, or where the defendant-may be found. The action, which was brought by a resident of Kansas, is transi-' tory. The defendant, which inflicted the personal wrong, is in the state conducting a private business. It is here in the capacity of an ordinary proprietor and is necessarily subject to our laws. It is a nonresident of the state! it is true, but its business is in charge of a managing agent upon whom service has been obtained, and in my opinion it is amenable to our courts to the same extent as any other proprietor who is a nonresident of the state. The city is a public corporation *553in Missouri but in Kansas it is in the attitude and acts in the capacity of a private corporation. “The oId_ theory that a corporation resides only in the state of its creation no longer obtains. It is now held that, for the purpose of conferring jurisdiction on the courts, a corporation is present in any place where it transacts its business; and that service of process may be made on its agents through whom, as its instruments, its business is transacted.” (Insurance Co. v. National Bank, 58 Kan. 86, 88, 48 Pac. 592, 62 Am. St. Rep. 601.) The matter of venue is regulated by our own statute and not by the rule of the common law. Defendant comes fairly within the provision which authorizes ■service of process upon nonresident and foreign corporations. No exception is made of a corporation engaged in private business here which may be exercising governmental functions in another state. It is an anomaly in the law to treat the defendant as an or-diary proprietor carrying on a private business within the state and to except it from the operation of our laws applicable to such proprietor and from the service of process on it when it may be found in the state. Under this rule an employee at the plant, a resident of the state, who may be injured by the wrong and neglect of the defendant can have no redress in the jurisdiction where the wrong is inflicted although employer and employee are both in the state. To obtain the remedy and to prosecute an action which is confessedly transitory. he will be compelled to go into the courts of a foreign state. Having held in the Holcomb case that the defendant is to be regarded as an ordinary proprietor of the water plant and as carrying on business here in its private proprietary capacity instead of its public capacity, we should follow that determination to its logical conclusion and hold that the defendant is subject to our laws and to be sued in Kansas the same as other nonresidents and foreign corporations engaged in business in the state.
Mr. Justice Burch joins in this dissent.